U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.1 TO FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File #333-127259 GRANT ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 74-3130469 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12100 Wilshire Blvd. Suite 702 Los Angeles, California 90025 90025 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 979-6900 233 Wilshire Blvd. Suite 960 Santa Monica CA 90401 (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 4, 2007: 1,400,000 shares of common stock. EXPLANATORY NOTE This Quarterly Report on Form 10-QSB/A is being filed to amend and restate our consolidated financial statements contained in “Item 1. Financial Statements” of our Quarterly Report on Form 10-QSB for the three months ended March 31, 2007 in order to account for our 5-for1- forward stock split that was effectuated in the State of Delaware on July 12, 2007, rather than in February 2007, as previously reported.Except as discussed above, we have not modified or updated disclosure presented in the original Quarterly Report on Form 10-QSB.Accordingly, this Form 10-QSB/A does not reflect events that occurred after the filing of the original Quarterly Report on Form 10-QSB or modify or update those disclosures affected by subsequent events.Accordingly, this Form 10-QSB/A should be read in conjunction with our periodic filings made with the SEC subsequent to the date of the filing of the original Quarterly Report on Form 10-QSB, including any amendments to those filings, as well as any Current Reports filed on Form 8-K subsequent to the date of the filing of the original Quarterly Report on Form 10-QSB. In addition, in accordance with applicable SEC rules, this Form 10-QSB/A includes updated certifications from our Chief Executive Officer and Chief Financial Officer. Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ended March 31, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. GRANT ENTERPRISES, INC. CONSOLIDATED FINANCIAL STATEMENTS AS OFMARCH 31, 2007 GRANT ENTERPRISES, INC., INC. Consolidated Financial Statements Table of Contents FINANCIAL STATEMENTS Page Consolidated Balance Sheet F-2 Consolidated Statement of Operations F-3 Statement of Stockholders' Equity F-4 Consolidated Statements of Cash Flow F-5 Notes to the Financial Statements F-6 F-1 GRANT ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS As of March 31, 2007 and December 31, 2006 (unaudited) ASSETS CURRENT ASSETS 03/31/07 12/31/06 Cash $ 15,867 $ 40,751 Accounts Receivable - - Prepaid Expenses - - Total Current Assets 15,867 40,751 PROPERTY & EQUIPMENT Transportation 39,140 39,140 Vending Equipment 54,831 54,831 Less: accumulated depreciation (67,358 ) (66,663 ) Total Property & Equipment 26,614 27,309 OTHER ASSETS Deposits 137 137 Total Other Assets 137 137 TOTAL ASSETS $ 42,618 $ 68,197 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued expenses $ 2,750 $ 2,250 Total Current Liabilities 2,750 2,250 STOCKHOLDERS' EQUITY Preferred stock, $0.001 per value; 10,000,000 authorized, none issued Common Stock, $.001 par value; Authorized: 100,000,000 Issued: 1,400,000 and 1,400,000, respectively 1,400 1,400 Additional paid in capital 100,362 100,362 Retained earnings (61,894 ) (35,815 ) Total Stockholder's Equity 39,868 65,947 TOTAL LIABILITIES & STOCKHOLDER'S EQUITY $ 42,618 $ 68,197 The accompanying notes are an integral part of these financial statements. F-2 GRANT ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ending March 31, 2007 and 2006 (unaudited) 03/31/07 03/31/06 REVENUE $ 2,249 $ 17,756 COST OF SERVICES - 5,994 GROSS PROFIT OR (LOSS) 2,249 11,762 GENERAL AND ADMINISTRATIVE EXPENSES 28,328 6,000 OPERATING INCOME (26,079 ) 5,762 OTHER INCOME - - NET INCOME OR (LOSS) $ (26,079 ) $ 5,762 Earnings (loss) per share, basic and diluted $ (0.02 ) $ 0.00 Weighted average number of common shares 1,400,000 1,400,000 The accompanying notes are an integral part of these financial statements. F-3 GRANT ENTERPRISES, INC. STATEMENT OF STOCKHOLDERS' EQUITY As of March 31, 2007 (unaudited) ADDITIONAL COMMON PAR PAID IN ACCUM. TOTAL STOCK VALUE CAPITAL DEFICIT EQUITY Balance, December 31, 2004 1,400,000 $ 1,400 $ 100,362 $ (25,980 ) $ 75,783 Net income (loss) 308 $ 308 Balance, December 31, 2005 1,400,000 $ 1,400 $ 100,362 $ (25,672 ) $ 76,090 Net income (loss) (10,143 ) (10,143 ) Balance, December 31, 2006 1,400,000 $ 1,400 $ 100,362 $ (35,815 ) $ 65,947 Net income (loss) - - - (26,079 ) (26,079 ) Balance, March 31, 2007 1,400,000 $ 1,400 $ 100,362 $ (61,894 ) $ 39,868 The accompanying notes are an integral part of these financial statements. F-4 GRANT ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ending March 31, 2007 and 2006 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES 03/31/07 03/31/06 Net income (loss) $ (26,079 ) $ 5,762 Adjustments to reconcile net income to net cash provided by(used in) operating activities: Depreciation 695 695 (Increase) Decrease in accounts receivable - (4,188 ) Increase (Decrease) in accrued expenses 500 500 Increase (Decrease) in accounts payable - 182 Total adjustments to net income 1,195 (2,811 ) Net cash provided by (used in) operating activities (24,884 ) 2,951 CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for assets - - Net cash flows provided by (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Cash paid, distribution to stockholder - (2,948 ) Cash received from stockholder - - Net cash provided by (used in) financing activities - (2,948 ) CASH RECONCILIATION Net increase (decrease) in cash (24,884 ) 3 Cash - beginning balance 40,751 40,931 CASH BALANCE END OF PERIOD $ 15,867 $ 40,934 The accompanying notes are an integral part of these financial statements. F-5 GRANT ENTERPRISES, INC. Notes to the financial statements 1.Summary of Significant Accounting Policies: Industry - Grant Enterprises, Inc. (the Company) was incorporated in the state of Delaware on September 9, 2004. At the time of incorporation the Company exchanged shares with Grant Enterprises, LLC. making Grant Enterprises, LLC. an acquired subsidiary. As the Company was the non-operating acquirer, for accounting purposes Grant Enterprises, LLC is considered the accounting acquirer. The share exchange has been accounted for as a retroactive stock split. Grant Enterprises, LLC. was organized as a Limited-Liability company on April 30, 2001 under the laws of the State of Nevada. The Company is headquartered in California. The Company is involved in the sale of and the vending service of the Kinjoy Shiatsu Massage System. This System is a chair that is marketed to private individuals as well as health and wellness businesses, including spas, health clubs, nursing, hospice, and hospital facilities and other operations where customer comfort is the highest priority. With the chair’s new vending device, the chair can be placed in high traffic areas without increasing overhead costs with additional staff or certifications. The chair is offered for sale as well as vending opportunities. The Company’s fiscal year end is December 31, a calendar year end. Significant Accounting Policies: The Company’s management has adopted the following accounting policies. Revenue Recognition Sales revenue: Revenues, accounted for on a net basis, resulting from the sale of chairs are recognized when the chairs are received by the customer. The Company determines the sales price, is responsible for collecting payment from the customer, and bears the risk for product returns and the risks of non-payment. The Company generally purchases its inventory of chairs directly from its supplier at the time a customer places an order. Generally, the chairs are shipped directly from the supplier to the customer and the Company takes title to the chairs once they are shipped from the supplier. From time to time the Company does hold an inventory of chairs but prefers to purchase the chairs at the time an order is received from a customer Vending revenues: Vending revenues are recognized at the time the chairs are being used for a massage by the customer. The Company collects revenue of vending the chairs via the customer paying by charge card or coin collection (whereby the Company makes regular coin collection visits). The Company records as cost of vending revenue the amounts paid to the location where vending chairs are made available for vending (50% of the gross vending receipts) as well as depreciation on the chairs owned by the Company for purposes of vending. Cash and Cash Equivalents - The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting - The Company’s financial statements are prepared in accordance with generally accepted accounting principles. The Company’s management has made all adjustments in their opinion that are necessary in order to make the financial statements not misleading. F-6 Estimates and adjustment-The Company’s management is of the opinion that all estimates and adjustment have been made in accordance with Generally Accepted Accounting Principle in order for the financial statements to not be misleading. Inventory-Stated at the lower of cost or market, cost being determined by the first in, first out method. Property and Equipment - Vending equipment is recorded at cost. Depreciation is computed on the double declining balance method over the estimated useful life of 5 years and the expense is recorded as a cost of sales. Transportation equipment is used in order for the Company to make collections on vending revenue and is also depreciated on the double declining method over the estimated useful life of 5 years and is recorded as an expense of general and administration. Income Taxes - The Parent and Subsidiary Company utilize the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Earnings Per Share - Basic and diluted earnings per share is computed by dividing earnings available to stockholders by the weighted-average number of shares outstanding for the period as guided by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, “Earnings per Shares”. Diluted EPS reflects the potential dilution of securities that could share in the earnings. At the balance sheet date, there were 200,000 options outstanding which are anti-dilutive. Concentrations of Credit Risk- Financial instruments that potentially expose the Company to concentrations of credit risk consist principally of operating demand deposit accounts. The Company’s policy is to place its operating demand deposit accounts with high credit quality financial institutions that are insured by the FDIC. Compensation in the form of stock - As listed in footnote number 7 the Company has only one equity instrument in the form of a stock option for a Company officer as follows: On September 1, 2005 the Company issued an option agreement to the Company’s officer for the purchase of 200,000 shares of common stock for the purchase price of $1.00 per share that expired on March 7, 2006. These options are accounted for under Statement of Financial Accounting Standard 123R “Accounting for Stock-based Compensation”. The grant date and vesting date for these options was September 1, 2005and to date have not been exercised. The fair value of these options at the grant date and at year end was less than the exercise price of the options therefore no value was expensed in the Statement of Operations as compensation expense. The Company used SFAS No.123, “Accounting For Stock Based Compensation,” for the year ending December 31, 2005. As required by a revision of this standard, the Company has adopted SFAS No. 123R to account for stock based compensation whereby through this adoption the Company accounts for amounts regarding stock based compensation at its expense instead of proforma results. For this transition the Company has elected the prospective method to account for the change. For the twelve months ended December 31, 2006 the exercise price of the option mentioned above was above fair market value of the stock and therefore no expense was recorded. Estimates and adjustment-The Company’s management is of the opinion that all estimates and adjustment have been made in accordance with Generally Accepted Accounting Principle in order for the financial statements to not be misleading. F-7 2.Related Party Transactions: A primary shareholder, Richard Carrigan, from time to time has loaned the Company working capital in the form of a loan with no terms. The nature of these transactions is an informal agreement with the founder and primary shareholder of the Company. These amounts are used for working capital when the Company has shortfalls in cash flows. The transactions occur when the shareholder places Company expenses on his credit card and the company later reimburses the shareholder for these expenses. From time to time the Company pays cash to the shareholder in excess of the amounts owed upon which the Company records these amounts as a related party advance as these funds will be used for future reimbursements. At December 31, 2006 and December 31, 2005 the Company has related party receivables $0 and $3,721, respectively, towards expenses which are recorded as related party advances. For the interim period ending March 31, 2007, there are no related party receivables. 3.Accounts Receivable: The Company has balances in accounts receivable from the sale of chairs and historically has not had material amounts of bad debt write offs therefore an allowance for doubtful accounts was not established. The Company’s vending operations work on pre-paid basis and therefore have no receivables. 4.Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affects the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 5.Accounts Payable and Accrued Expenses: Accounts payable and accrued expenses consist of trade payables from normal operations of the business. 6.Operating and Capital Lease Agreements: The Company has no short term or long term leases. 7.Stockholder Equity: The Company has authorized 10,000,000 shares of preferred stock at a par value of $.001 per share none of which have been issued. The Company has authorized 100,000,000 shares of common stock at a par value of $.001 per share of which 1,400,000 shares have been issued. Upon incorporation of the Company (September 9, 2004), 1,000,000 shares of common stock were issued in an exchange agreement for the 1,000 units (100%) of the subsidiary, Grant Enterprises, LLC, for a value of its existing capital as accounted for as a partnership. Grant Enterprises, LLC is considered the accounting acquirer and therefore the share exchange was accounted as a retroactive share exchange with the unit holders. During September of 2004 the Company undertook a private placement offering of 400,000 shares of common stock for a value of $40,000, or $.10 per share. The Company’s management considers the offering exempt from reporting with the U.S. Securities and Exchange Commission. F-8 Stock Based Compensation: On September 1, 2005 the Company issued an option agreement to the Company’s officer for the purchase of 200,000 shares of common stock for the purchase price of $1.00 per share that expired on March 7, 2006. These options are accounted for under Statement of Financial Accounting Standard 123R “Accounting for Stock-based Compensation”. The grant date and vesting date for these options was September 1, 2005and to date have not been exercised. The fair value of these options at the grant date and at year end was less than the exercise price of the options therefore no value was expensed in the Statement of Operations as compensation expense. 8.Employment Contract and Incentive Commitments: The Company has no employment contracts and incentive commitments. 9. Income Taxes: The income tax payable that was accrued for the year ended December 31, 2006 was offset by the Company’s net operating loss carryforward therefore the provisions for income tax in the income statement is $0. For the twelve months ended December 31, 2006 the Company had an operating loss of $ 10,143 which is a loss that can be carried forward to offset future income for a period of 20 years. The Company has net operating loss carryforwards that were derived solely from operating losses. These amounts can be carried forward to be used to offset future income for tax purposes for a period of 20 years for each year’s loss. The accounting for these losses derive a deferred tax asset for the twelve months ended December 31, 2006 of 2,029 No provision was made for federal income tax since the Company has significant net operating losses. From inception through December 31, 2006 the Company incurred net operating losses for tax purposes of approximately $35,815. The net operating loss carry forwards may be used to reduce taxable income through the years 2024 to 2026. The availability of the Company’s net operating loss carryforwards are subject to limitation if there is a 50% or more positive change in the ownership of the Company’s stock. The provision for income taxes consists of the federal and state minimum tax imposed on corporations. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of March 31, 2007 are as follows: Deferred tax assets: Federal net operating loss $ 5,489 State net operating loss 1,736 Total deferred tax assets 7,225 Less valuation allowance (7,225 ) $ The Company has provided a 100% valuation allowance on the deferred tax assets at March 31, 2007 to reduce such asset to zero, since there is no assurance that the Company will generate future taxable income to utilize such asset. Management will review this valuation allowance requirement periodically and make adjustments as warranted. The reconciliation of the effective income tax rate to the federal statutory rate for the periods ended March 31, 2007 and December 31, 2006 is as follows: F-9 2007 2006 Federal income tax rate (15.0 %) (15.0 %) State tax, net of federal benefit (5.0 %) (5.0 %) Increase in valuation allowance 20.0 % 20.0 % Effective income tax rate 0.0 % 0.0 % The Subsidiary Company prior to acquisition by the Parent Company ( September 2004) accounted for income taxes as a Limited Liability Company by preparing a partnership return whereby any income or loss generated by the Subsidiary would be passed through to the individual unit holders. After acquisition the Subsidiary Company adopted the method of accounting for income taxes as the Parent Company accounts for income taxes under the deferred tax asset and liability method. If the Company accounted for income taxes prior to acquisition the Company would have realized a net operating loss carryforward in the amount of $20,560 which would have expired in the year 2024 if not used to offset income. Using the effective tax rate of 20% this would have resulted in a deferred tax asset in the amount of $4,112 of which the Company would set an allowance of $4,112 as the Company’s management believes the company would more than likely not have the ability to use this asset. The Parent Company acts as a holding company and does not have operations therefore there were no deferred tax assets or liabilities to account for. The Parent Company and Subsidiary Company do not file a consolidated tax return therefore the deferred tax assets and liabilities that are disclosed are that of the Subsidiary Company and consolidated with the Parent Company for accounting reasons. 10.Required Cash Flow Disclosure for non-cash items, Interest and Taxes Paid: The Company has made no cash payments for interest or income taxes. 11.Contingent Liabilities: Currently the Company has not identified any contingent liabilities that may be due. 12.Restatement of Financial Statements: The Company had previously recorded a 5-for-1 forward stock split of the Corporation’s issued and outstanding shares.Subsequent to the financial statements dated March 2007, it was determined that the stock split did not occur due to a technilca error under states law that was correct on July 12, 2007 and therefore the Company’s financialstatements for the period ending March 2007 have been restated to reflect adjustments to the equity section and earnings per share calculation. F-10 Item 6.
